Citation Nr: 1042197	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to permanent and total rating for basic eligibility 
for Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 
1990, November 1990 to May 1991, June 1991 to November 1991, and 
from December 2005 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied eligibility to DEA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or spouse of a veteran will have basic 
eligibility if the veteran was discharged from service under 
conditions other than dishonorable and has a permanent total 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 21.3021 (2010).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; total disability may or may not 
be permanent.  38 C.F.R. § 3.340(a) (2010).  Permanence of 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  The term "total 
disability permanent in nature" for the purpose of DEA benefits 
means any disability rated total for the purposes of disability 
compensation which is based on an impairment reasonably certain 
to continue throughout the life of the disabled person.  38 
U.S.C.A. § 3501(a)(8).

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD) (70 percent rating), osteoarthritis of the 
lumbar spine (40 percent rating), osteoarthritis of the cervical 
spine (30 percent rating), osteoarthritis of the right shoulder 
(20 percent rating), osteoarthritis of the right knee (20 percent 
rating), osteoarthritis of the right hip (10 percent rating), 
tinnitus (10 percent rating), chronic persistent diarrhea (10 
percent rating), posttraumatic syndrome with headaches (10 
percent rating), and hearing loss (0 percent rating).  

The medical evidence of record is not sufficient to determine if 
any combination of the Veteran's service-connected disabilities 
results in permanent total disability.  Thus, the Veteran should 
be afforded a VA examination and an opinion regarding this 
question should be obtained.  See 38 C.F.R. § 3.159(c) (2010).  
Specific instructions to the examiner are detailed below.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  In this case, the Veteran has not been 
informed of how to substantiate his claim for entitlement to a 
permanent and total rating for basic eligibility for DEA 
benefits.  Corrective VCAA notice should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice 
that includes an explanation of how to 
substantiate his claim for entitlement to a 
permanent and total rating for basic 
eligibility for DEA benefits.  

2.  After the above has been accomplished, 
schedule the Veteran for an appropriate VA 
examination to determine the extent of his 
service-connected PTSD; osteoarthritis of the 
lumbar spine, cervical spine, right shoulder, 
right knee, and right hip; tinnitus; hearing 
loss, chronic persistent diarrhea; and 
posttraumatic syndrome with headaches.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be performed and the results reported.  
If it is determined that multiple 
examinations are needed, all appropriate 
examinations should be scheduled.

An opinion should be obtained as to whether 
any combination of the Veteran's service-
connected disabilities are reasonably certain 
to continue throughout his life and are 
sufficient to render it impossible for the 
average person to follow a substantially 
gainful occupation.  A rationale for all 
opinions expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


